t c memo united_states tax_court harris levin and gayle levin petitioners v commissioner of internal revenue respondent docket no filed date bruce i hochman and martin n gelfand for petitioners mark bernsley for petitioner gayle levin jason m silver for respondent memorandum opinion cohen judge this case is now before the court as a result of the motion of petitioner gayle levin ms levin for leave to file out of time a motion to vacate a stipulated decision entered date ms levin contends that her former husband petitioner harris levin mr levin conducted this proceeding and signed her name to the stipulation for decision without authority and that his conduct constituted a fraud on the court unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue ms levin resided in california at the time the petition was filed background petitioners were married in shortly after ms levin graduated from the university of california at los angeles with a bachelor of arts in general elementary education during the course of their marriage mr levin was in the construction business and ms levin was employed as a teacher with the los angeles unified school district they had two children petitioners separated during and reconciled during their marriage was ultimately dissolved date during the course of their marriage the parties maintained joint checking accounts ms levin wrote checks on joint accounts to pay the mortgage and other household bills mr levin however maintained control_over the financial affairs of the couple in petitioners along with other members of their tennis club invested in certain tax_shelter partnerships promoted by gerald schulman petitioners' contact with the schulman partnerships was through alan letterman ms levin signed the investment documents at the direction of mr levin petitioners filed a joint federal_income_tax return for claiming losses of dollar_figure arising out of their schulman partnerships they also claimed a net_operating_loss_carryback to in entering into the schulman partnerships investors including petitioners had been assured that they would receive legal representation if the internal_revenue_service irs challenged their deductions schulman employed bruce i hochman hochman and martin n gelfand gelfand to represent the investors after they were audited investors sent their statutory notices of deficiency to schulman schulman's office prepared petitions to this court from forms provided by gelfand the petitions were sent to gelfand for signature and were returned to schulman's office for filing gelfand's office sent communications concerning the partnerships to schulman's office for dissemination to the investors few if any of the investors ever met with gelfand ms levin never met gelfand and gelfand had no personal familiarity with petitioners' situation sometime prior to date an audit of petitioners' tax_return was commenced by the irs in date mr levin executed a form_2848 power_of_attorney authorizing ronald i anson anson c p a to act with respect to petitioners' tax_return mr levin signed his name and ms levin's name to the form_2848 in date anson and the irs executed a form 872-a extending indefinitely the period of limitations for assessment of petitioners' taxes for on date the irs sent to petitioners a statutory_notice_of_deficiency determining deficiencies of dollar_figure for and dollar_figure for in petitioners' federal income taxes on date a petition was filed in this case by hochman and gelfand as attorneys of record this case was associated with numerous cases involving schulman tax_shelters on date the decision was entered pursuant to a stipulation bearing the original signature of gelfand the stipulation also bore a machine copy of signatures appearing to be those of petitioners the decision determined that there was no deficiency for and that there was a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure the decision became final days thereafter sec_7481 sec_7483 on date petitioners delivered an offer_in_compromise to the irs seeking an agreement to reduce their liability for income taxes that offer was rejected on date on date petitioners filed a petition in bankruptcy an order of discharge was dated date on date a notice_of_levy on wages salary and other income was issued by the irs to the los angeles unified school district the notice stated in part this levy is attached to the taxpayer's retirement pension only it should not be attached to the taxpayer's wages in ms levin consulted new counsel in relation to attempts by the irs to collect petitioners' tax_liabilities from ms levin's interest in the teachers' retirement fund counsel attempted unsuccessfully to secure administratively innocent spouse relief for ms levin from the irs in counsel decided that ms levin also had a statute_of_limitations defense to the tax_liability because she had not signed the form_2848 power_of_attorney or otherwise agreed to the extension of the period of limitations on date ms levin's motion for leave to file motion to vacate decision out of time was filed and an accompanying motion to vacate decision was lodged the motion to vacate is made on the grounds that the decision was entered as a result of a fraud upon the court and without personal jurisdiction over ms levin ms levin seeks to vacate the decision only as to discussion because the decision entered in this case has long been final to be successful in her pending motion ms levin must establish that the decision was secured either by a fraud on the court or that the court lacked jurisdiction over her see generally 868_f2d_1081 9th cir revg an unpublished order 441_f2d_930 9th cir vacating and remanding 52_tc_295 69_tc_999 ms levin contends and testified that she did not authorize mr levin to execute the power_of_attorney in favor of anson did not authorize anson to extend the period of limitations did not authorize gelfand or anyone to file a petition on her behalf and did not agree to the settlement of this case or authorize anyone to do so on her behalf she recounts a series of grievances against mr levin over most of their 30-year marriage mr levin testified pursuant to subpoena served by respondent and denied many of ms levin's accusations he testified that he showed her or told her about all material correspondence involving the schulman matter and that she authorized him to sign her name to the power_of_attorney and stipulation ms levin attacks mr levin's credibility she disputes his claimed lack of recollection of divorce proceedings she argues that his apparent simulation of her signature refutes his claim of authority asserting that if he were truly authorized he would not have found it necessary to make the signature look like hers respondent asserts mr levin's credibility and lack of motive to testify falsely respondent contends that ms levin's denial of mr levin's authority is an afterthought respondent contends that ms levin's conduct after the decision was entered particularly her participation in an offer_in_compromise and in the bankruptcy proceedings shows that she authorized or ratified the petition in this case the issue here is not relative fault during the unhappy marriage of petitioners the issue is whether mr levin acted within the scope of authority granted by ms levin when he authorized schulman and gelfand to file a petition and to settle this case on behalf of petitioners the execution of the power_of_attorney and the subsequent extension of the period of limitations are not material unless the decision is vacated either for lack of jurisdiction or because there was a fraud on the court the testimony of petitioners is conflicting the testimony of the other witnesses anson gelfand and an expert handwriting analyst does not address directly the question of mr levin's authority there is no objective evidence from which we can find that one or the other petitioner is testifying falsely we believe however that the passage of time the emotional entanglements of the parties and the conflicting interests of petitioners in this proceeding render the assertions of each of them as to actual knowledge and authority or lack of actual knowledge or authority unreliable we have said that the distillation of truth from falsehood is the daily grist of judicial life 58_tc_560 in these circumstances we must look to the objective conduct of petitioners and to their specific testimony especially that of ms levin to determine whether it is consistent or inconsistent with her having placed authority in mr levin to act on her behalf if mr levin had such authority we have jurisdiction moreover if he had such authority there was no fraud on the court ms levin argues that she did not learn about her innocent spouse claim until or her statute_of_limitations defense until and therefore her failure to challenge the tax_deficiency earlier is not an indication that she authorized or ratified the petition ms levin's argument is misplaced that her conduct only after she was aware of all of her legal options can be considered she essentially is saying if i knew then what i know now i would have done things differently the relevant course of conduct is what she did then in this regard we believe that the specific statements made during her testimony are more revealing than her generalized denials of actual knowledge of or authorization of the steps being taken with respect to her tax_liability ms levin acknowledged that she was aware of and signed documents relating to the schulman partnerships she reduced the withholding_tax on her wages when mr levin told her that the deductions would reduce the amounts owed to the government she also knew that mr levin had on some occasions signed tax documents on her behalf although she denied authorizing him to do so on direct examination by her counsel ms levin testified that petitioners had many arguments about mr levin's signing tax documents on her behalf specific questions and answers during her testimony included the following q by respondent's counsel you signed your married filing joint tax returns in and a i don't know i -- sometimes i was given them to sign sometimes i was not they were already sent in q by ms levin's counsel when did you first hear that the irs was examining your tax_liability regarding the schulman partnerships a i first heard about it when harris told me that there was a problem but i assumed that was taken care of and then there was a meeting at the hilton hotel with all -- with a bunch of people who had been involved in this and some attorney was coming from i believe another state and he wanted to i guess sue schulman for having these illegal -- these -- this illegal tax i guess it was a scheme i guess and i wanted harris to go with me and he said no he wasn't going and -- the witness ms levin and i went to this meeting by myself and i was surprised at all the people who were there and i found out that they all had different names on them and this woman was sitting next to me and she asked me how much money i owed and i said well you know i said it's still -- it's being taken care of and she said oh no this has been finalized a long time ago and she said she owed dollar_figure and she paid it and i didn't know anything about this i went home and i asked harris about it and he said nope that it was still being worked on and that alan letterman was taking care of it litigation by schulman investors was commenced in and see 92_tc_958 affd without published opinion 921_f2d_280 9th cir q by ms levin's counsel okay did you ever participate in the tax audit regarding the schulman investment a no q did harris ever volunteer information concerning that examination a no only when i would ask if i asked what was happening it was being taken care of q and what did that mean to you that it was being taken care of a he would say that alan letterman was taking care of it q did that have any significance to you what did that mean to you a it meant that it would be taken care of q how did you think your tax_liability arose a i was told that the first year of this post office deal was not going to be allowed but that schulman was working it out and it would be taken care of q and then later you learned that in fact some liability had been determined a yes q do you have any idea how it got from a maybe to a this is it a no thus ms levin's testimony indicates that she relied on mr levin's assurance that the tax dispute arising out of petitioners' schulman investment was being taken care of our interpretation of her testimony is that she implicitly authorized him to take appropriate steps which included through professional agents the petition in this case in support of her motion ms levin relies on 90_tc_103 97_tc_437 levitt i and levitt v commissioner tcmemo_1993_294 levitt ii in abeles however the taxpayers were in the process of divorce around the time that the notice_of_deficiency was mailed and the petition and amended petition were filed mrs abeles was unaware of the tax dispute until her bank accounts were levied and a lien was placed on her residence in levitt i no decision had been entered at the time that mrs levitt asserted her husband's lack of authority to file a petition or settle a case on her behalf she denied signing a joint tax_return and respondent asserted that the court did not have jurisdiction because she neither filed nor ratified the petition filed by her husband all parties agreed that mrs levitt did not authorize mr levitt to file the petition in the case on her behalf in levitt ii a motion to vacate a decision for lack of jurisdiction was granted the court concluded that the facts shown may have vested implied authority in mr levitt to file federal_income_tax returns on behalf of mrs levitt but that the nexus between that authority and the authority to file a petition on her behalf in this court is simply not there in this case however the nexus missing in levitt ii is present that is ms levin was aware that a dispute over their taxes had arisen and was repeatedly assured by mr levin that it was being taken care of she thus implicitly authorized those steps that reasonably followed the tax dispute through this court we believe that the cases relied on by respondent although each factually specific are analogous see eg 70_tc_623 takamoto v commissioner tcmemo_1996_94 stillman v commissioner tcmemo_1995_591 disanza v commissioner tcmemo_1993_142 affd without published opinion 9_f3d_1538 2d cir john arnold executrak sys inc v commissioner tcmemo_1990_6 whether ms levin's failure to ask for more details concerning how the matter was being taken care of was due to indifference or as she suggests to avoid angering mr levin she left to him decisions to be made concerning handling of the tax dispute ms levin has not suggested that she had any reason not to file a petition none of the steps that he took was beyond the scope of his implied authority upon consideration of the entire record we conclude that the steps taken by mr levin to prosecute and resolve this case were authorized by ms levin she has not established any ground for vacating the decision entered in petitioner gayle levin's motion for leave to file motion to vacate decision out of time will be denied
